IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00266-CV

LARRY SAMPLES,
                                                            Appellant
v.

MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. AS NOMINEE FOR
COLORADO FEDERAL SAVINGS BANK,
                                                            Appellee



                           From the 40th District Court
                                Ellis County, Texas
                          Trial Court No. 87836 & 83104


                       MEMORANDUM OPINION


      Appellant’s brief was due in this case on January 16, 2015. On January 22, 2015,

the Clerk of the Court sent a letter to Appellant notifying him that no brief had been

filed and that the Court may dismiss this appeal for want of prosecution unless, within

twenty-one days of the date of the letter, he or any party desiring to continue the appeal

filed with this Court a response showing grounds for continuing the appeal. Appellant
has filed no response. Accordingly, this appeal is dismissed for want of prosecution.

Appellee’s Second Motion to Dismiss for Want of Prosecution is dismissed as moot.




                                                    REX D. DAVIS
                                                    Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 5, 2015
[CV06]




Samples v. Mortgage Elec. Registration Sys., Inc.                               Page 2